DONNELLY, Judge,
dissenting.
The purpose of the Agreement on De-tainers, § 217.490 et seq., which was adopted by the legislature at the same session as the 1971 amendment to the Uniform Mandatory Disposition of Detainers Law, § 217.450 et seq., State ex rel. Kemp v. Hodge, 629 S.W.2d 353, 354-55 (Mo. banc 1982), is to provide cooperative procedures to encourage the expeditious and orderly disposition of untried charges, thereby avoiding the uncertainties which obstruct programs of prisoner treatment and rehabilitation. Article I. Article IX provides that the Agreement be liberally construed. Missouri courts have interpreted the Agreement and the companion Uniform Mandatory Disposition on Detainers Law, strictly against the state. State ex rel. Kemp v. Hodge, supra; State ex rel. Saxton v. Moore, 598 S.W.2d 586 (Mo.App. 1980); State ex rel. Hammett v. McKenzie, 596 S.W.2d 53 (Mo.App.1980).
As noted in People v. Bentley, 121 Mich. App. 36, 328 N.W.2d 389 (1982), cited by the principal opinion, there is a split of authority as to the appropriate sanction to be imposed when the officials of a custodial state do not comply with the mandate of Article III(c). At one end of the spectrum, no sanction is held to be imposed and the legislative enactment providing for a speedy trial is construed as directory. State v. Clark, 222 Kan. 65, 563 P.2d 1028, 1032 (1977). At the other end, the receiving state has been held to have the burden of establishing compliance with the Agreement’s provisions by the sending state, and upon failing to meet that burden must dismiss the charges. People v. Lincoln, 42 Colo.App. 512, 601 P.2d 641, 644 (1979).
In my view, to permit the 180 day period to be tolled in this case undermines the purpose of the Agreement. The 180 day provision of Article III(l) of the Agreement contains the proviso that “for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.” (Emphasis added.) In this case, the state requested no continuance, although it had been notified of the Kansas refusal to deliver relator in ample time to do so. Having failed to avail itself of the saving provisions of the statute, the adverse consequences of the Kansas refusal should be visited upon the state and not upon relator.
I respectfully dissent.